UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6976



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DOMINIC LAVON STONE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-96-140)


Submitted:   August 15, 2002                 Decided:   August 26, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dominic Lavon Stone, Appellant Pro Se. S. David Schiller, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dominic    Lavon   Stone    appeals      the   district   court’s     order

construing his motion under Fed. R. Civ. R. 60(b) as a successive

motion under 28 U.S.C. § 2255 (2000) and denying the motion.                 We

have reviewed the record and the district court’s opinion and find

no reversible error.      Even considering the motion as a request for

reconsideration under Rule 60(b), we conclude Stone is entitled to

no relief because his claim is foreclosed by our decision in United

States   v.   Mitchell,    104   F.3d       649,   653-54   (4th   Cir.   1997).

Accordingly, we affirm the denial of relief. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                      AFFIRMED




                                        2